Citation Nr: 1104856	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine disorder, to include lumbar and sacral spine 
degenerative disc disease without radiculopathy.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to August 
1966, including combat service in the Republic of Vietnam, and 
his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  

The Veteran's bilateral hearing loss and PTSD claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 1969 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of a low 
back injury; the Veteran was notified of the decision and of his 
appellate rights but he did not initiate an appeal.

2.  The evidence received since the August 1969 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
Veteran's low back disability claim.

3.  Degenerative disc disease of the lumbar spine had its onset 
in service.


CONCLUSIONS OF LAW

1.  The RO's August 1969 rating decision that denied service 
connection for residuals of a low back injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 1969 rating decision 
is new and material; is new and material; the claim of 
entitlement to service connection for low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2010). 

3.  Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a-b), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim and grants service 
connection for degenerative disc disease of the lumbar spine, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.

The Veteran seeks service connection for a lumbosacral spine 
disorder on the basis that he injured his back in service 
resulting in the disorder.  He asserts that he was injured during 
service in Vietnam due to a fall while rappelling down a rope 
from a helicopter.  He essentially claims he has had a continuity 
of low back symptoms since the in-service injury.  

Because the Veteran did not submit a Notice of Disagreement (NOD) 
to the August 1969 rating decision denying service connection for 
low back disability, that determination became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether to reopen a claim, VA is required to first 
review for its newness and materiality the evidence submitted by 
a claimant since the last final disallowance of a claim on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the last final disallowance was the RO's August 
1969 rating decision.  The evidence of record at the time of the 
last final denial of the August 1969 rating decision included 
service personnel and treatment records.  In August 1969, the RO 
essentially determined essentially that an injury during service 
resolved without any residual chronic low back condition such 
that there was no current low back disability.  At the time of 
the August 1969 rating decision, there was no medical evidence on 
file to show a present low back disorder.

Among the evidence received since the August 1969 rating 
decision, are VA and private treatment records, as well as 
statements from the Veteran and others, and a report of a VA 
examination in February 2008. 

Some of the evidence received since the August 1969 rating 
decision and pertaining to lumbosacral spine symptomatology was 
not available at the time of that rating decision and is not 
redundant or cumulative of the evidence available then.  
Moreover, some of the additional evidence received since August 
1969 relates to unestablished facts necessary to substantiate the 
Veteran's claim; that is, it relates to the question of whether a 
lumbosacral spine disorder is present and etiologically related 
to service.  

The Veteran's lay statements reflect that the Veteran had low 
back problems since service.  As far back as in July 1969, within 
three years after service, the Veteran filed a claim asserting a 
continuity of low back symptoms he associated with the helicopter 
crash accident in service.  Lay statements from others have 
described the in-service helicopter accident and the Veteran's 
injury treatment.  To the extent they are cognizant of such 
facts, the Veteran and the writers of other lay statements are 
competent to attest as to the helicopter accident and resulting 
injuries in service, and as to the continuity of lumbosacral 
spine symptoms since service.  He has reported consistently as to 
the continuity of those symptoms.  As to etiology, those 
statements are consistent with service personnel and medical 
records showing the Veteran was involved in a helicopter crash 
and at that time was treated for injuries involving areas in the 
approximate area of the low back.  

Those assertions are presumed credible for the purposes of 
reopening this claim as they are not shown to be inherently false 
or untrue, or beyond the competence of the Veteran to make them.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The medical evidence of the presence of lumbosacral spine 
symptomatology, and evidence of the Veteran's consistent 
statements, as to the continuity of symptoms since the cited 
injury, addresses the previously unestablished facts as to the 
presence of a low back disorder, and as to whether the Veteran's 
lumbosacral spine disorder is etiologically related to injury 
during active service.  See 38 C.F.R. § 3.156.  Further, as it 
tends to indicate a nexus to service, this evidence raises a 
reasonable possibility of substantiating the claim.  Id.  As 
such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In addition, certain chronic diseases, including arthritis and 
organic diseases of the nervous system, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  

Lay evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service personnel records show that the Veteran received 
decorations including Parachutist Badge, Pathfinder badge, Combat 
Infantryman's Badge, Sharpshooter (Rifle M-14), and Vietnam 
Service Medal.  His principal duties included Basic Airborne, and 
Path Finder.  The Veteran served in Vietnam from August 1965 
until August 1966.  Service personnel records include a listing 
of wounds indicating that while in Vietnam in March 1, 1966, he 
received multiple bruises.  Other service records on file show 
that there was a helicopter accident during a March 1, 1966, 
helicopter mission to rappel sorties of troops of the Veteran's 
unit into an area.  There was a loss of a rotor while the 
aircraft was at the high hover required for the rappelling 
mission and infantrymen were still on the rappelling ropes and 
were then brushed off by trees and otherwise injured.

Service treatment records show that the Veteran was treated on 
March 2, 1966, for an injury the day before due to a helicopter 
accident.  The Veteran complained of constant pain in the right 
hip.  The right hip showed contusions about the posterior gluteal 
area at that time.  X-ray examination showed no definite 
pathology.  The impression was contusion right hip.  A report of 
X-ray examination of the lumbosacral spine and pelvis was normal.  
The treatment note indicated that the Veteran was to report to 
the surgical hospital for an orthopedic consult; the provider 
advised that if additional pathology was found, it would be 
suggested that the Veteran be placed on light duty for five days.  
There are no subsequent treatment records on file regarding 
further evaluation.

The report of the August 1966 examination at separation contains 
no indication of any low back problems, and on evaluation, the 
spine was found to be normal.

In July 1969 the Veteran submitted a statement claiming service 
connection for injury to the base of his spine.  He stated that 
he was sometimes bothered by the condition, which resulted from a 
helicopter crash in Vietnam in March 1966.  There is no medical 
evidence on file dated after service up to that approximate time.

On file are several statements dated in July 2007 from other 
former servicemen with personal knowledge of the incident of the 
helicopter accident during combat operations, stating that the 
Veteran was dragged by his rappelling rope below the helicopter 
through the trees and jungle terrain, and later found and 
evacuated for medical treatment.  One statement noted that the 
Veteran was treated for numerous severe contusions, sprains and 
bruises and that it was suspected that the Veteran had a broken 
back when evacuated but later examination revealed it was not 
broken.  

Private treatment records in July 2007 show that the Veteran was 
seen for complaints of back pain when he stood up from a chair.  
This was not associated with recent injury and the Veteran 
reported he also had this condition two years before but it was 
not as severe.  The assessment was backache unspecified, and 
spasm of muscle. X-ray examination in July 2007 concluded with an 
impression of obvious bilateral spondylolysis L5 with open arch 
grade 2 spondylolisthesis at the lumbosacral junction as above; 
degenerative disc disease L4-5 and L5-S1.  

The report of a February 2008 VA examination shows that the 
Veteran reported having had a lumbar spine injury when he fell 
out of a helicopter in service.  He reported that his military 
occupational specialty was infantry pathfinder and door gunner.  
X-ray examination revealed lumbarization and spina bifida of S1; 
marked degenerative disc disease of S1-S2; and first degree 
spondylolisthesis of the S1/S2.  After examination the report 
contains a diagnosis of lumbar and sacral spine degenerative disc 
disease without radiculopathy, consistent with natural aging and 
is less likely than not a result of military service or the 
accident documented.

The Veteran has reported over an extended period-the first time 
in July 1969-in essence that he has had continued problems with 
his low back since the in-service helicopter injury.  He is 
competent to attest to his observations of his lumbosacral spine 
symptomatology, to include attesting as to any injury in service 
and continuity of symptomatology after discharge.  Layno v. 
Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  Further, 
the Board finds his account to be credible regarding both the 
onset and continuity of his low back problems, especially given 
the in-service March 1966 injury.  The service records and the 
Veteran's statements are consistent with his report of a 
continuity of symptoms following the in-service helicopter 
accident and later that support a later diagnosis by medical 
professionals.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Accordingly, the Board finds that the evidence 
shows that the Veteran now has degenerative disc disease of the 
low back.  In light of the foregoing, and resolving all 
reasonable doubt in his favor, the Board finds that service 
connection for degenerative disc disease of the lumbar spine is 
warranted.


ORDER

Service connection for a lumbosacral spine disorder, to include 
lumbar and sacral spine degenerative disc disease without 
radiculopathy is granted. 


REMAND

A remand is necessary for purposes of further development with 
respect to the claim for service connection for bilateral hearing 
loss, and the claim for an initial disability rating in excess of 
50 percent for PTSD.  

First, as to the hearing loss claim, audiology findings meeting 
the requirements of 38 C.F.R. § 3.385 (2010) for hearing loss was 
not shown in service.  This, however, is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

Here the Veteran served in combat and an in-service injury, i.e., 
acoustic trauma, which is conceded given that it is consistent 
with the circumstances, conditions and hardships of his Vietnam 
combat service.  He also has bilateral hearing loss for VA 
compensation purposes.  It is unclear, however, whether he has 
had hearing problems since service, and thus whether service 
connection is warranted for this condition.  As such, a remand 
for further development, to include another VA audiological 
examination, is necessary to adjudicate this claim.

Prior to examination, the Veteran should be provided an 
opportunity to submit any lay evidence from himself and others, 
of continuity of symptoms since service, to include such lay 
evidence as statements from others familiar with the Veteran's 
complaints of symptoms referable to his claim.

With respect to the PTSD claim, the most recent VA examination of 
the Veteran's PTSD was in March 2008, approximately three years 
ago.  At that time, he was examined in connection with his claim 
for service connection for PTSD and examination focused on issues 
related to that claim.  The report of that examination shows that 
the examiner opined that the Veteran needed further 
rehabilitation and improvement in order to be able to maintain 
gainful employment in the future.  That report does not indicate 
whether or not the Veteran was being treated with medication at 
that time for PTSD.  Subsequent VA treatment records reflect that 
different medications were later tried for treatment of his 
psychiatric symptomatology, suggesting a worsening of symptoms 
since that examination in March 2008.  Therefore, the Veteran's 
PTSD claim must be remanded for the Veteran to undergo a 
contemporaneous and thorough VA examination for psychiatric 
symptoms to determine the current severity of his PTSD. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records 
pertinent to the hearing loss and PTSD 
claims, to specifically include VA treatment 
records dated since May 2009.

2.  Notify the Veteran that he may submit lay 
evidence of any continuity of hearing loss 
symptoms, to include statements from others 
familiar with the Veteran's complaints of 
symptoms referable to his hearing loss 
problems during and/or since service.  
Provide an appropriate period of time for the 
receipt of such requested lay evidence.

3.  Then afford the Veteran a VA audiology 
examination, to be conducted, if possible, by 
an examiner other than the examiner who 
performed the February and April 2008 VA 
audiology examination, to determine the 
nature, extent, onset and etiology of any 
hearing loss disability.  The examiner should 
elicit from the Veteran a history of 
bilateral hearing loss symptoms since during 
service.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  

For any right and/or left ear hearing loss 
disability as defined under 38 C.F.R. § 3.385 
(when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent), the 
examiner should provide a medical opinion as 
to whether it is at least as likely as not 
that the Veteran's hearing loss is related to 
in-service, combat-related acoustic trauma.  
In offering this assessment, the examiner 
must acknowledge and discuss the Veteran 
report of the onset of his hearing problems.  
All findings and conclusions should be set 
forth in a legible report. 

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all pertinent findings and 
estimate the Veteran's Global Assessment of 
Functional (GAF) Scale score.  The examiner 
should set forth a complete rationale for all 
findings and conclusions in a legible report.

5.  Then the RO should readjudicate the 
Veteran's appeal.  If any benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


